Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Currently claims 1-12 are pending and claims 4-12 are amended. 
Claim Objections
Claim 11 objected to because of the following informalities:  the limitation “or indeed on top of said sprayer” can be worded as “or on a top of a sprayer (or said agricultural sprayer).”  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: means for connecting in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the working direction" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the bottom" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the working direction" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "this liquid" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim as it is unclear what liquid is being referred back to, examiner suggest claiming “for collecting a liquid.”
Claim 5 recites the limitation "the face thereof" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Furthermore, it is unclear to what face thereof is referring to (I.e. equipped on a face of the agricultural sprayer perchance?). 
Claim 5 recites the limitation "the working face thereof" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Furthermore, it is unclear to what working face thereof is referring to (I.e. equipped on a working face of the panel perchance?). 
Claim 10 recites the limitation "the top" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the working position" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "said sprayer" in line 7-8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the rear" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the sides" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "top" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "said sprayer" in line 6.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if this is meant to be the agricultural sprayer in claim 1’s preamble. 
Claim 12 recites the limitation "the front" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1 and 10-12 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Whitford (U.S. 5,028,002).


With respect to claim 1, Whitford discloses a collection panel for an agricultural sprayer (the noted panel formed by the two ends at 21 and 20, 21 having a sprayer and air source and 20 having an air return), forming a hollow box comprising an air intake opening (hollow box of 20), and openings or pre-openings (opening in 16 formed by 47) suitable for receiving pulsed air type spraying assemblies (receiving inside 21 and the flow from it 22).  
With respect to claim 10, Whitford discloses supporting device (figure 2, being the top of 20 as well as 28/26/28)) for a collection panel (figure 2, 20/21) comprising a fastening frame (figure 4, lower end of the housing at 20, below the neck within 28) at the top of said panel in the working position, a male head (the noted neck of 20 within 28) fixedly mounted on this frame (20) equipped with a male air flow duct (the interior duct of said neck), a female head (28) receiving said male head (upper 20) in a pivoting manner (as the two picot with the noted 26 structure there between, as 28 is coregulated) and equipped with a female air flow duct (air duct within 28) wherein said male duct (40) extends, a cylinder actuator (26) inserted between said female (28) and male (20s top) heads, and means for connecting said female head (28) to hinged suspension arms on said sprayer (the means in which 28 is connected to 16, as it is noted meeting and the two rotate such that 20 comes together to 21)).  
With respect to claim 11, Whitford discloses Sprayer (the device of 15) equipped with collection panels (21/20) borne by respective supporting devices (top neck of 20 and 28, as well as 24.25.26) according to claim 10, wherein said collection panels (figure 3, being two panels at 20 and 16) are movable between a working position (shown in figure 3) wherein these panels are disposed parallel with one another at the rear of said sprayer (as seen in figure 3, the panels being parallel with the read end of the device)), and a storage position wherein at least some of these panels are stored on the sides of the sprayer, parallel with the working position thereof, or indeed on top of said sprayer (figure 1, using the noted arm of 28 and 24-26, the two elements 20 and 21 which face each other in figures 1-2 come together at the side of the sprayer).  
With respect to claim 12, Whitford discloses sprayer (figure 1) equipped with collection panels (20/21) borne by respective supporting devices (see above) according to claim 10, wherein in the working position, said panels are disposed so as to form pairwise open angles at the front of said sprayer (figure 3, discloses 16 and its respective opposite side being at a front end of the sprayer, the open angles showing the two panels opened angled with respect to each other).

Claim(s) 1-2 and 4-8 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Bertoni (U.S. 2007/0099495).
With respect to claim 1, Bertoni discloses collection panel (figure 2, panels of 4 , noted 3 shown) for an agricultural sprayer (figure 1), forming a hollow box (box formed by figure 2) comprising an air intake opening (air intake shown in figure 3 at 26), and openings or pre-openings (figure 3, openings at 18, 122, and 24) suitable for receiving pulsed air type spraying assemblies (the assembly of 14 and 22).  
With respect to claim 2, Bertoni discloses Collection panel according to claim 1, equipped with ribs (26) on the working face thereof (the working face being the face that expels fluid therefrom).  
With respect to claim 4, Bertoni discloses comprising a phytosanitary liquid collection tank (figure 1, tank Q) at the bottom in the working position (figure 1, the tank X noted at the bottom of the system), suitable for being connected to a pipe for collecting this liquid (piping of F, noted from 32 and 35, as well as the piping bring fluid to nozzles 122).  
With respect to claim 5, Bertoni discloses equipped on the face thereof opposite the working face thereof with a groove (figure 6 grooves formed at the top and bottom of 4) suitable for receiving a phytosanitary intake pipe (noted grooves being suitable that the conduit noted in F could be received therein).  
With respect to claim 6, Bertoni discloses collection panel according to any one of the preceding claim 1, that is one-piece (figures 2 and 3 discloses said panel being formed as one piece, noted movable and connected to B).  
With respect to claim 7, Bertoni discloses said openings or pre-openings suitable for receiving pulsed air type spraying assemblies (being suitable such that the openings/pre openings receive the assemblies therein and the fluid from said assemblies, see figure 3), are disposed symmetrically on either side of said ribs (figure 4 discloses the symmetry of the noted nozzles and fans as well as intake with regards being on the side of the device and thus symmetric about the ribs adjacent them).  
With respect to claim 8, Bertoni discloses comprising air outlet orifices or pre-orifices disposed symmetrically on a single side or on either side (figures 3 and 4 at 18) of said ribs (figure 4, on the side of ribs as shown), and/or above and/or below said ribs in the working position (understood as being on said side).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bertoni.

With respect to claim 3, Bertoni discloses said ribs and extending along a ceritcal direction in the working position (see figures 2-4), but fails to disclose said ribs have a substantially triangular cross-section.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the noted rubs of Bertoni substantially triangular in their cross-section, since It has been held to be a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed shape was significant. MPEP 2144.04. Applicant fails to give any criticality to why the rubs cross-sectional shape is significant. 
With respect to claim 9, Bertoni discloses using plastic to take the shells (paragraph 0015) understood as being lightweight and strong), but fails to disclose being formed specifically by rigid or flexible polyethylene.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a known plastic such as rigid or flexible polyethylene as the plastic in Bertoni, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use a s a matter of obvious design choice. In re Leshin, 125 USPQ 416. Please note in the instant application, applicant has not disclosed any criticality for the claimed limitations. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752